709 S.E.2d 925 (2011)
STATE
v.
Alexander Robert BROWN.
No. 71P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Bruce T. Cunningham, Jr., Southern Pines, for Brown, Alexander Robert.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 30th of March 2011 by Defendant to Amend Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 15th of June 2011."